Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated May 4, 2009 (including amendments thereto) with respect to the shares of Common Stock, $0.01 par value per share, of Virtus Investment Partners, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:May 4, 2009 SENVEST MASTER FUND LP By: Rima Management, L.L.C. Investment Manager By: /s/ George Malikotsis Name: George Malikotsis Title: Vice President SENVEST INTERNATIONAL LLC By: Rima Management, L.L.C. Investment Manager By: /s/ George Malikotsis Name: George Malikotsis Title: Vice President RIMA MANAGEMENT, L.L.C. By: /s/ George Malikotsis Name: George Malikotsis Title: Vice President /s/ Richard Mashaal RICHARD MASHAAL
